DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 11/18/2022 is acknowledged.
Claims 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Yukiomi, JP06278973 (attached machine translation used for interpretation).

    PNG
    media_image1.png
    261
    385
    media_image1.png
    Greyscale

Regarding claim 1, Yukiomi discloses a top extensible section (30) for an elevator car (1), which is installed above a top plate (see roof in fig 7-8) of the elevator car (1) when in use, wherein the top extensible section (30) comprises a top wall (30a) and a plurality of side walls (30b), and has an unfolded state (fig 8) and a folded state (fig 7); in the unfolded state (fig 8), the top wall (30a) and the plurality of side walls (30b) of the top extensible section (30) define an expansion space (see fig 8) which communicates with an inner space (see cargo 32 in fig 8) of the elevator car (1) to provide an additional top space; and in the folded state (fig 7), the top wall (30a) of the top extensible section (30) is lowered to be substantially flush (see fig 7) with the top plate (as described above) of the elevator car (1), and the plurality of side walls (30b) are folded (see fig 7) to provide an operating space (see 30a in fig 7) on the plurality of side walls (30b).
Regarding claim 7, Yukiomi discloses the top extensible section according to claim 1, wherein the top extensible section (30) is substantially cubic in the unfolded state (see fig 3), and the plurality of side walls comprises a front wall, a rear wall, a left wall and a right wall (see fig 3).
Regarding claim 9, Yukiomi discloses the top extensible section according to claim 1, wherein the top extensible section (3) is located on a rear side (right side in fig 7) of a guide shoe (see top of support frame in fig 3-4) on the top portion of the elevator car (1).
Regarding claim 10, Yukiomi discloses an elevator car assembly (see fig 3-4), comprising: an elevator car (1) comprising a top plate (roof of elevator); and the top extensible section (30) according to claim 1, which is located above the top plate (as described above) of the elevator car (1).
Regarding claim 11, Yukiomi discloses an elevator system (see abstract), comprising the elevator car assembly according to claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yukiomi in view of Nakamura, US PGPub 2005/0230194.
Regarding claim 2, Yukiomi discloses the top extensible section according to claim 1 with a fence (8) but does not specify that the fence can be raised and lowered.  

    PNG
    media_image2.png
    439
    503
    media_image2.png
    Greyscale

Nakamura teaches a similar elevator system including a fence (21) that can be raised and lowered (via 23).  It would have been obvious to provide the extendable fence described by Nakamura to the system disclosed by Yukiomi in order to enhance safety for maintenance workers in both the retracted and extended states.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yukiomi in view of Sittler, US PGPub 2006/0289244.
Regarding claim 3, Yukiomi discloses the top extensible section according to claim 1 but does not specify that the top wall is suspended by a rope.  

    PNG
    media_image3.png
    403
    510
    media_image3.png
    Greyscale

Sittler teaches a similar elevator system wherein a top wall (4.1) is suspended by a rope (10), and the rope (10) can be driven by a motor (see [0016]) for retracting and releasing the rope, so that the top wall (4.1) is raised or lowered.  It would have been obvious to provide a rope based actuator described by Sittler to the system disclosed by Yukiomi in order to create a simple actuator which can readily and cheaply be repaired and replaced in the event of wear or damage.

Claim(s) 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yukiomi in view of Bonatre, US PGPub 2008/0217113.
Regarding claims 4 and 8, Yukiomi discloses the top extensible section according to claims 1 and 7 but does not specify upper and lower side wall portion connected by a hinge.  

    PNG
    media_image4.png
    435
    423
    media_image4.png
    Greyscale

Bonatre teaches a similar elevator system wherein at least a part of the plurality of side walls (23) comprises an upper portion (top in fig 1) and a lower portion (bottom in fig 1), the lower portion (as described above) is connected to a top portion (45) of the elevator car (3) by a hinge (hinged to 5 – see [0005]) and the upper portion (as described above) is connected to the lower portion (as described above) by a hinge (33) to allow at least a part of the plurality of side walls (23) to be folded in half (see fig 5 and 6) along a folding line defined by the hinges (33, 5).  It would have been obvious to provide the folding mechanism described by Bonatre to the system disclosed by Yukiomi in order to strengthen the support structure and improve the safety factors for maintenance workers.

 Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yukiomi in view of Bonatre and further in view of Fontenau et al., US PGPub 2018/0086604.
Regarding claim 5, Yukiomi in view of Bonatre discloses the top extensible section according to claim 4, but does not specify electromagnetic connectors. 

    PNG
    media_image5.png
    417
    379
    media_image5.png
    Greyscale

Fontenau et al. teaches a similar elevator system including electromagnetic connectors (54).  It would have been obvious to provide the electromagnetic connectors described by Fontenau et al. to the system disclosed by Yukiomi in view of Bonatre, in the specified manner, in order to secure the roof in the locked position to avoid rattling.  

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yukiomi in view of Fontenau et al., US PGPub 2018/0086604.
Regarding claim 6, Yukiomi discloses the top extensible section according to claim 1, but does not specify electromagnetic connectors are provided between the plurality of side walls and the top wall. Fontenau et al. teaches a similar elevator system including electromagnetic connectors (54).  It would have been obvious to provide the electromagnetic connectors described by Fontenau et al. to the system disclosed by Yukiomi, in the specified manner, in order to secure the roof in the locked position to avoid rattling.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654